


110 HR 5523 IH: Internet Gambling Regulation and Tax Enforcement Act of

U.S. House of Representatives
2008-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5523
		IN THE HOUSE OF REPRESENTATIVES
		
			March 4, 2008
			Mr. McDermott
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to regulate
		  and tax Internet gambling.
	
	
		1.Short title; amendment of
			 1986 Code
			(a)Short
			 titleThis Act may be cited as the Internet Gambling Regulation and Tax Enforcement Act of
			 2008.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment is expressed in terms of an amendment a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Internal Revenue Code of 1986.
			2.License fee on
			 Internet gambling operators; licensee information reporting
			(a)In
			 generalChapter 36 (relating to certain other excise taxes) is
			 amended by adding at the end the following new subchapter:
				
					EInternet Gambling
				Operators
						
							Sec. 4491. Imposition of Internet gambling license
				  fee.
						
						4491.Imposition of
				Internet gambling license fee
							(a)In
				generalEach Internet
				gambling operator licensed by the Director in accordance with subchapter V of
				chapter 53 of title 31, United States Code, shall be required to pay to the
				Director by the end of each month an Internet gambling license fee.
							(b)Internet
				gambling license feeFor
				purposes of this section, the Internet gambling license fee is an amount equal
				to 2 percent of all funds deposited during the preceding month with or on
				behalf of such Internet gambling operator into an account that can be used for
				the purpose of placing a bet or wager. Deposits made by or on behalf of any
				such operator of Internet gambling winnings shall not be treated as a deposit
				for purposes of this section.
							(c)DispositionAmounts
				paid to the Director as Internet gambling license fees under this section shall
				be deposited in the general fund of the Treasury and treated as revenue.
							(d)Direct and
				exclusive obligation of licenseeThe Internet gambling license fee shall be
				the direct and exclusive obligation of the Internet gambling operator and may
				not be deducted from the amounts available as deposits to the person placing a
				bet.
							(e)DirectorFor
				purposes of this subchapter, the term Director shall have the
				meaning given such term by section 5382 of chapter 53 of title 31, United
				States Code.
							(f)Administrative
				provisionsTo the extent the Secretary shall by regulations
				prescribe, the Internet gambling license fee shall be treated as an excise tax
				for purposes of the administrative provisions of this title applicable to
				excise taxes imposed by chapter
				35.
							.
			(b)Information
			 returnsSubpart A of part III
			 of subchapter A of chapter 61 (relating to information concerning persons
			 subject to special provisions) is amended by adding at the end the following
			 new section:
				
					6039J.Returns of
				Internet gambling operators
						(a)RequirementEvery
				person who is an Internet gambling operator subject to section 4491 during a
				taxable year shall furnish, at such time and in such manner as the Secretary
				shall by regulations prescribe, the information described in subsection (b),
				and such person shall maintain (in the location, in the manner, and to the
				extent prescribed in regulations) such records as may be appropriate to the
				information described in subsection (b).
						(b)Required
				informationFor purposes of subsection (a), the information
				described in this subsection is such information as the Secretary may prescribe
				by regulations relating to—
							(1)the Internet
				gambling operator’s name, address, and tax information number,
							(2)the name, address,
				and tax information number of each person placing a wager with the Internet
				gambling operator during the calendar year,
							(3)the gross
				winnings, gross wagers, and gross losses of each such person during the
				year,
							(4)the amount of tax
				withheld with respect to each such person,
							(5)beginning and
				end-of-year account balances for each such person, and
							(6)amounts deposited
				and withdrawn by each such person during the calendar year.
							(c)Statement To be
				furnished to persons with respect to whom information is
				requiredEvery person required to make a return under subsection
				(a) shall furnish to each person whose name is required to be set forth in such
				return a written statement showing—
							(1)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
							(2)the information
				required to be shown on such return with respect to such person.
							The
				written statement required under the preceding sentence shall be furnished to
				the person on or before January 31 of the year following the calendar year for
				which the return under subsection (a) was required to be
				made..
			(c)Clerical
			 amendments
				(1)The table of subchapters for chapter 36 is
			 amended by adding at the end the following new item:
					
						
							Subchapter E. Internet Gambling
				Operators.
						
						.
				(2)The table of
			 sections for subpart A of part III of subchapter A of chapter 61 is amended by
			 inserting after the item relating to section 6039I the following new
			 item:
					
						
							Sec. 6039J. Returns of Internet gambling
				operators.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to wagers made after December 31, 2008.
			3.Withholding from
			 certain gambling winnings
			(a)Net internet
			 gambling winningsParagraph (3) of section 3402(q) (relating to
			 extension of withholding to certain gambling winnings) is amended by adding at
			 the end thereof the following new subparagraph:
				
					(D)Net internet
				gambling winningsProceeds of net Internet gambling winnings of
				more than $5,000 in any one calendar
				year.
					.
			(b)No exemption for
			 certain winningsParagraph (5) of section 3402(q) is amended by
			 inserting (other than winnings described in paragraph (3)(D)
			 after winnings .
			(c)DefinitionsSubsection
			 (q) of section 3402 is amended by redesignating paragraph (7) as paragraph (8)
			 and by inserting after paragraph (6) the following new paragraph:
				
					(7)Proceeds of net
				Internet gambling winningsFor purposes of this subsection—
						(A)In
				generalThe term proceeds of net Internet gambling
				winnings means amounts of net Internet gambling winnings withdrawn from
				an account established for the purpose of Internet gambling.
						(B)Net Internet
				gambling winningsThe term net Internet gambling
				winnings means gross winnings from a wager placed over the Internet with
				a person required to be licensed under section 5382 of chapter 53 of title 31,
				United States Code, less the amount wagered.
						(C)Internet;
				wagerThe terms Internet and wager
				shall have the respective meanings given such terms by section 5382 of chapter
				53 of title 31, United States Code.
						.
			(d)Backup
			 withholdingSection 3406 (relating to backup withholding) is
			 amended by redesignating subsection (i) as subsection (j) and by adding the
			 following new subsection:
				
					(i)For purposes of
				this section, net Internet gambling winnings shall be treated as other
				reportable payments, an Internet gambling operator shall be treated as payor,
				and the person placing a wager with an Internet gambling operator shall be
				treated as payee. For purposes of the preceding sentence, terms used in such
				sentence which are also used in section 3402(q)(7) shall have the meanings
				given such terms by such section.
					.
			(e)Effective
			 dateThe amendment made by this section shall apply to wagers
			 placed with a licensee after December 31, 2008.
			4.Withholding of
			 tax on nonresident aliens
			(a)Tax on
			 nonresident alien individualsSubparagraph (A) of section
			 871(a)(1) (relating to income not connected with United States business—30
			 percent tax) is amended—
				(1)by striking
			 and other fixed and inserting , other fixed,
			 and
				(2)by adding
			 and net Internet gambling income, at the end.
				(b)Exemption for
			 certain gambling winningsSection 871(j) (relating to exemption
			 for certain gambling winnings) is amended by inserting before the period at the
			 end the following: or to any wagers placed over the Internet (as such
			 terms are defined in section 3402(q)(7)).
			(c)Withholding of
			 tax on nonresident alien individualsThe first sentence of
			 subsection (b) of section 1441 (relating to withholding of tax on nonresident
			 aliens) is amended—
				(1)by striking
			 and gains on transfers and inserting gains on
			 transfers, and
				(2)by inserting
			 before the period at the end the following: , and proceeds of net
			 Internet gambling winnings (as defined in section 3402(q)(7)) of more than
			 $5,000 in any one calendar year .
				(d)Effective
			 dateThe amendments made by this section shall apply to wagers
			 placed with a licensee after December 31, 2008.
			5.Tax on
			 wagers
			(a)Persons liable
			 for taxSubsection (c) of section 4401 (relating to persons
			 liable for tax on wagers) is amended by adding at the end thereof the following
			 sentence: Any person placing a wager with a person who is required to
			 obtain a license within the meaning of section 4491 but who has failed to
			 obtain such license shall be liable for and pay the tax under this subchapter
			 on all such wagers..
			(b)Territorial
			 extentParagraph (2) of section 4404 is amended to read as
			 follows:
				
					(2)placed within the United States or any
				Commonwealth, territory, or possession thereof by a United States citizen or
				resident.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to wagers
			 made after December 31, 2008.
			
